Citation Nr: 0938751	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 3, 2005, 
for the grant of a 20 percent disability rating for a left 
shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted an increased disability 
rating of 20 percent for a left shoulder strain, effective 
from August 3, 2005.  

In September 2009, the Veteran was scheduled for a travel 
board hearing before the Board.  However, she failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On September 3, 2009, the Veteran was scheduled for a hearing 
before a Veterans Law Judge at the RO.  The Veteran, however, 
called the RO on September 1, 2009, stating that she was 
unable to appear as she had just recently received 
notification and did not have enough notice to attempt to 
attend the hearing.  She requested that the hearing be 
rescheduled.  Accordingly, while the Board sincerely regrets 
the delay, in order to afford the Veteran due process, the 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge, in accordance 
with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


